 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   SABAS ORTIZ MOJARRO,                                Case No. 1:20-cv-00126-DAD-SAB

12                  Plaintiff,                           ORDER REQUIRING PLAINTIFF TO FILE
                                                         PROOF OF SERVICE OR NOTICE OF
13           v.                                          STATUS OF SERVICE

14   WILLIAM BARR, et al.,                               FIVE DAY DEADLINE

15                  Defendants.

16

17          Plaintiff Sabas Ortiz Mojarro filed this action on January 22, 2020. The summonses and

18 mandatory scheduling order issued on January 27, 2020. The mandatory scheduling order stated

19 that “plaintiff that shall diligently pursue service of the summons and complaint and dismiss
20 those defendants against whom plaintiff will not pursue claims. The plaintiff shall promptly file

21 proofs of service of the summons and complaint so the Court has a record of service.” (ECF No.

22 9 at 1.) Counsel was referred to Fed. R. Civ. P. 4, regarding the requirement of timely service of

23 the summons and complaint and advised that failure to serve in compliance with Rule 4 could

24 result in the imposition of sanctions including dismissal of the unserved defendants. (Id. at 1-2.)

25          The mandatory scheduling conference in this matter is set for April 28, 2020, and

26 Plaintiff has not returned proofs of service nor has a request to continue the scheduling
27 conference been filed. At this time, it is not clear whether the scheduling conference should be

28 held on April 28, 2020 or be continued.


                                                     1
 1          Accordingly, IT IS HEREBY ORDERED that, within five (5) days of the date of entry of

 2 this order, Plaintiff shall either file proofs of service in this matter or file a notice of the status of

 3 service in this matter.

 4
     IT IS SO ORDERED.
 5

 6 Dated:      April 7, 2020
                                                            UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                        2
